DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Claims 1, 3-9, 11-13, 15-20 are pending and being examined.  Claims 2, 10, and 14 are canceled.  Claims 1, 9, and 20 are amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 11-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2010/0266473 A1) in view of Bedford et al. (US 5063193) or in the alternative further in view of Li et al. (Li et al., “Catalytic oxidation of toluene over copper and manganese based catalysts: Effect of water vapor”, Catalysis Communications 14 (2011) 15-19).
Considering claim 1, Chen teaches a method of treating a waste stream from a purified terephthalic acid (PTA) process (Chen, [0020], claims 1-2).  Chen teaches contacting a waste stream comprising carbon monoxide, volatile organic compounds, and methyl bromide with a precious metal-free catalyst composition comprising CuO and MnO (Chen, claims 1, 3, 7, 9, and 15).  Chen teaches the catalyst comprises an oxygen donating support that is substantially free of alumina by teaching the oxide support material is ceria (Chen, claim 11).
Chen teaches the support material may not only serve as a support function, but may also serve a binder function; for example, alumina may act as both a support and a binder in an alumina and CeZrO2 mixed oxide (Chen, [0028]).  Chen teaches a support material comprising 20 mole% La-stabilized alumina and 80 mole% Zr-stabilized CeO2 wherein Ce:Zr mole ratio is 1:1 (Chen, [0029]).  Thus, this catalyst composition comprises about 8 wt.% alumina (based on 20 mole% 1:1 mole ratio of La:Alumina and 80 mole% 1:1 mole ratio Ce:Zr).  It should be noted that alumina is disclosed by applicant to be an inert porosity-improving material (see paragraph [0072] of instant specification).  Chen teaches coating the catalyst onto a ceramic honeycomb substrate (Chen, [0033]).
Although Chen teaches the catalyst comprises up to 15 wt% of an inert porosity-improving material (i.e., alumina), he does not explicitly teach the catalytic layer comprising up to 15 wt% of an inert porosity-improving material and a precious metal-free catalyst composition comprising an oxygen donating support that is substantially free of alumina.
However, Bedford teaches dispersing copper oxide on high surface area ceric oxide support particles and mixing the copper oxide impregnated ceric oxide with particles of alumina and using as a washcoat catalytic material (Bedford, Col. 1 lines 50-65).  Bedford teaches that manganese may also be applied with copper on the high surface area ceria (Bedford, Col. 2 lines 1-3).  Bedford teaches the alumina provides or improves adherence, integrity and durability to the washcoat coating n the monolith substrate (Bedford, Col. 4 lines 37-41).  Thus, Bedford teaches physically mixing alumina with a catalyst composition comprising CuO/MnO and an oxygen donating support that is free of alumina (i.e., ceria) in order to improve adherence, integrity and durability to the washcoat coating. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include up to 15 wt% of an inert porosity-improving material such as alumina in the catalytic layer comprising the claimed precious metal-free catalyst with an oxygen donating support that is substantially free of alumina wherein the inert porosity-improving material and the precious metal-free catalyst composition are physically mixed together and the inert porosity-improving material does not support any catalytic metals.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the catalyst composition having a support that is substantially free of alumina adheres to the substrate with a reasonable expectation of success.
Chen does not explicitly teach the catalyst comprises 10 to 20 wt% of CuO and 5 to 10 wt% of MnO.  However, Chen teaches that Mn improves the durability of the catalyst and appears to provide improved catalyst activity at reduced temperatures (Chen, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of CuO and MnO including to within the claimed range of 10 to 20 wt% of CuO and 5 to 10 wt% of MnO.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired catalyst activity and durability at desired temperature with a reasonable expectation of success.
In the alternative, Chen teaches the gas may include VOCs such as saturated and unsaturated hydrocarbons and aromatic hydrocarbons among others (Chen, [0020]).  Li teaches non-noble metal oxides, copper and manganese have been reported to exhibit sufficient catalytic activity for the oxidation of VOCs (Li, 2nd paragraph of Introduction on page 15).  Li teaches total loadings of metals of 20 wt.% for bimetallic catalysts (Li, section 2.1 on page 16) with molar ratios of Mn/Cu within a range of 0.5-2 (Li, Table 1 on page 17)  to be a suitable catalyst for oxidation of an aromatic hydrocarbon such as toluene with Mn/Cu=1 showing good stability (Li, section 3.1 on page 16).  It should be noted that with a 20 wt.% total loading of metals and Mn/Cu=1, MnO is present at about 9 wt% and CuO is present at about 11 wt.%.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the catalyst of Chen to comprise 0 to 20 wt% of CuO and 5 to 10 wt% of MnO.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so because such a catalyst is known to be a stable and suitable catalyst for oxidizing VOCs.
Considering claim 3, Chen teaches the oxygen donating support is ceria (Chen, claim 11).
Considering claim 4, Chen teaches the oxygen donating support comprises ceria (Chen, claim 11).
Considering claim 5, Chen teaches the oxygen donating support is ceria doped with zirconium of up to about 90 wt% by teaching the support is a Zr-stabilized CeO2 with a 1:1 Ce:Ze mole ratio (Chen, claim 12).
Considering claim 6, Chen teaches the claimed method of contacting a waste stream comprising carbon monoxide, volatile organic compounds, and methyl bromide with a precious metal-free catalyst composition comprising CuO and MnO (Chen, claims 1, 3, 7, 9, and 15); the catalyst comprises an oxygen donating support that is substantially free of alumina by teaching the oxide support material is ceria (Chen, claim 11).  Thus, Chen’s method is capable of being used with any waste stream comprising carbon monoxide, volatile organic compounds, and methyl bromide, including the waste stream with the claimed composition.  
Considering claim 7, Chen teaches the Cu:Mn catalyst shows excellent VOC conversion at reduced temperatures such as less than 325°C (Chen, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the waste gas stream to be at a temperature ranging from 250 to 500°C.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the waste stream is a temperature suitable for VOC conversion with a reasonable expectation of success.
Considering claim 8, Chen and/or Chen/Li teaches all the positive/active claimed process steps; thus, it would be expected that the process of Chen and/or Chen/Li would also result in conversion of greater than 95% of each species in the waste stream.
Considering claim 9, Chen teaches a method of treating a waste stream from a purified terephthalic acid (PTA) process (Chen, [0020], claims 1-2).  Chen teaches contacting a waste stream comprising carbon monoxide, volatile organic compounds, and methyl bromide with a precious metal-free catalyst composition comprising CuO and MnO (Chen, claims 1, 3, 7, 9, and 15).  Chen teaches the catalyst comprises an oxygen donating support that is substantially free of alumina by teaching the oxide support material is ceria (Chen, claim 11).  
Chen teaches a catalytic article comprising a ceramic monolithic substrate and 2.75 grams per cubic inch of a washcoat comprising the catalyst composition (CuO, MnO, and oxygen donating support) (Chen, [0038]).
Chen teaches the support material may not only serve as a support function, but may also serve a binder function; for example, alumina may act as both a support and a binder in an alumina and CeZrO2 mixed oxide (Chen, [0028]).  Chen teaches a support material comprising 20 mole% La-stabilized alumina and 80 mole% Zr-stabilized CeO2 wherein Ce:Zr mole ratio is 1:1 (Chen, [0029]).  Thus, this catalyst composition comprises about 8 wt.% alumina (based on 20 mole% 1:1 mole ratio of La:Alumina and 80 mole% 1:1 mole ratio Ce:Zr).  It should be noted that alumina is disclosed by applicant to be an inert porosity-improving material (see paragraph [0072] of instant specification).  
Although Chen teaches the catalyst comprises up to 15 wt% of an inert porosity-improving material (i.e., alumina), he does not explicitly teach the washcoat comprises up to 15 wt% of an inert porosity-improving material and a precious metal-free catalyst composition comprising an oxygen donating support that is substantially free of alumina.
However, Bedford teaches dispersing copper oxide on high surface area ceric oxide support particles and mixing the copper oxide impregnated ceric oxide with particles of alumina and using as a washcoat catalytic material (Bedford, Col. 1 lines 50-65).  Bedford teaches that manganese may also be applied with copper on the high surface area ceria (Bedford, Col. 2 lines 1-3).  Bedford teaches the alumina provides or improves adherence, integrity and durability to the washcoat coating n the monolith substrate (Bedford, Col. 4 lines 37-41).  Thus, Bedford teaches physically mixing alumina with a catalyst composition comprising CuO/MnO and an oxygen donating support that is free of alumina (i.e., ceria) in order to improve adherence, integrity and durability to the washcoat coating. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include up to 15 wt% of an inert porosity-improving material such as alumina in the catalytic layer comprising the claimed precious metal-free catalyst with an oxygen donating support that is substantially free of alumina wherein the inert porosity-improving material and the precious metal-free catalyst composition are physically mixed together and the inert porosity-improving material does not support any catalytic metals.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the catalyst composition having a support that is substantially free of alumina adheres to the substrate with a reasonable expectation of success.
Chen does not explicitly teach the catalyst comprises 10 to 20 wt% of CuO and 5 to 10 wt% of MnO.  However, Chen teaches that Mn improves the durability of the catalyst and appears to provide improved catalyst activity at reduced temperatures (Chen, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of CuO and MnO including to within the claimed range of 10 to 20 wt% of CuO and 5 to 10 wt% of MnO.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired catalyst activity and durability at desired temperature with a reasonable expectation of success.
In the alternative, Chen teaches the gas may include VOCs such as saturated and unsaturated hydrocarbons and aromatic hydrocarbons among others (Chen, [0020]).  Li teaches non-noble metal oxides, copper and manganese have been reported to exhibit sufficient catalytic activity for the oxidation of VOCs (Li, 2nd paragraph of Introduction on page 15).  Li teaches total loadings of metals of 20 wt.% for bimetallic catalysts (Li, section 2.1 on page 16) with molar ratios of Mn/Cu within a range of 0.5-2 (Li, Table 1 on page 17)  to be a suitable catalyst for oxidation of an aromatic hydrocarbon such as toluene with Mn/Cu=1 showing good stability (Li, section 3.1 on page 16).  It should be noted that with a 20 wt.% total loading of metals and Mn/Cu=1, MnO is present at about 9 wt% and CuO is present at about 11 wt.%.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the catalyst of Chen to comprise 0 to 20 wt% of CuO and 5 to 10 wt% of MnO.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so because such a catalyst is known to be a stable and suitable catalyst for oxidizing VOCs.
Considering claim 11, Chen teaches the oxygen donating support is ceria (Chen, claim 11).
Considering claim 12, Chen teaches the oxygen donating support comprises ceria (Chen, claim 11).
Considering claim 13, Chen teaches the oxygen donating support is ceria doped with zirconium of up to about 90 wt% by teaching the support is a Zr-stabilized CeO2 with a 1:1 Ce:Ze mole ratio (Chen, claim 12).
Considering claim 15, Chen teaches the substrate is ceramic (Chen, [0038]).
Considering claim 16, Chen teaches the claimed method of contacting a waste stream comprising carbon monoxide, volatile organic compounds, and methyl bromide with a catalytic article comprising a precious metal-free catalyst composition comprising CuO and MnO (Chen, claims 1, 3, 7, 9, and 15); the catalyst comprises an oxygen donating support that is substantially free of alumina by teaching the oxide support material is ceria (Chen, claim 11).  Thus, Chen’s method is capable of being used with any waste stream comprising carbon monoxide, volatile organic compounds, and methyl bromide, including the waste stream with the claimed composition.
Considering claim 17, Chen teaches the substrate has a melting point about 250°C by teaching that it is ceramic (Chen, [0038]).
Considering claim 18, Chen teaches the Cu:Mn catalyst shows excellent VOC conversion at reduced temperatures such as less than 325°C (Chen, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the waste gas stream to be at a temperature ranging from 250 to 500°C.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the waste stream is a temperature suitable for VOC conversion with a reasonable expectation of success.
Considering claim 19, Chen and/or Chen/Li teaches all the positive/active claimed process steps; thus, it would be expected that the process of Chen and/or Chen/Li would also result in conversion of greater than 95% of each species in the waste stream.
Considering claim 20, it should be noted that absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.
Chen teaches a method of treating a waste stream from a purified terephthalic acid (PTA) process (Chen, [0020], claims 1-2).  Chen teaches contacting a waste stream comprising carbon monoxide, volatile organic compounds, and methyl bromide with a precious metal-free catalyst composition consisting essentially of CuO and MnO (Chen, claims 1, 3, 7, 9, and 15) and an oxygen donating support that is substantially free of alumina by teaching the oxide support material is ceria (Chen, claim 11).
Chen teaches the support material may not only serve as a support function, but may also serve a binder function; for example, alumina may act as both a support and a binder in an alumina and CeZrO2 mixed oxide (Chen, [0028]).  Chen teaches a support material comprising 20 mole% La-stabilized alumina and 80 mole% Zr-stabilized CeO2 wherein Ce:Zr mole ratio is 1:1 (Chen, [0029]).  Thus, this catalyst composition comprises about 8 wt.% alumina (based on 20 mole% 1:1 mole ratio of La:Alumina and 80 mole% 1:1 mole ratio Ce:Zr).  It should be noted that alumina is disclosed by applicant to be an inert porosity-improving material (see paragraph [0072] of instant specification).  Chen teaches coating the catalyst onto a ceramic honeycomb substrate (Chen, [0033]).
Although Chen teaches the catalyst comprises up to 15 wt% of an inert porosity-improving material (i.e., alumina), he does not explicitly teach the catalytic coating comprising up to 15 wt% of an inert porosity-improving material and a precious metal-free catalyst composition comprising an oxygen donating support that is substantially free of alumina.
However, Bedford teaches dispersing copper oxide on high surface area ceric oxide support particles and mixing the copper oxide impregnated ceric oxide with particles of alumina and using as a washcoat catalytic material (Bedford, Col. 1 lines 50-65).  Bedford teaches that manganese may also be applied with copper on the high surface area ceria (Bedford, Col. 2 lines 1-3).  Bedford teaches the alumina provides or improves adherence, integrity and durability to the washcoat coating n the monolith substrate (Bedford, Col. 4 lines 37-41).  Thus, Bedford teaches physically mixing alumina with a catalyst composition comprising CuO/MnO and an oxygen donating support that is free of alumina (i.e., ceria) in order to improve adherence, integrity and durability to the washcoat coating. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include up to 15 wt% of an inert porosity-improving material such as alumina in the catalytic layer comprising the claimed precious metal-free catalyst with an oxygen donating support that is substantially free of alumina wherein the inert porosity-improving material and the precious metal-free catalyst composition are physically mixed together and the inert porosity-improving material does not support any catalytic metals.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the catalyst composition having a support that is substantially free of alumina adheres to the substrate with a reasonable expectation of success.
Chen does not explicitly teach the catalyst comprises 10 to 20 wt% of CuO and 5 to 10 wt% of MnO.  However, Chen teaches that Mn improves the durability of the catalyst and appears to provide improved catalyst activity at reduced temperatures (Chen, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of CuO and MnO including to within the claimed range of 10 to 20 wt% of CuO and 5 to 10 wt% of MnO.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired catalyst activity and durability at desired temperature with a reasonable expectation of success.
In the alternative, Chen teaches the gas may include VOCs such as saturated and unsaturated hydrocarbons and aromatic hydrocarbons among others (Chen, [0020]).  Li teaches non-noble metal oxides, copper and manganese have been reported to exhibit sufficient catalytic activity for the oxidation of VOCs (Li, 2nd paragraph of Introduction on page 15).  Li teaches total loadings of metals of 20 wt.% for bimetallic catalysts (Li, section 2.1 on page 16) with molar ratios of Mn/Cu within a range of 0.5-2 (Li, Table 1 on page 17)  to be a suitable catalyst for oxidation of an aromatic hydrocarbon such as toluene with Mn/Cu=1 showing good stability (Li, section 3.1 on page 16).  It should be noted that with a 20 wt.% total loading of metals and Mn/Cu=1, MnO is present at about 9 wt% and CuO is present at about 11 wt.%.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the catalyst of Chen to comprise 0 to 20 wt% of CuO and 5 to 10 wt% of MnO.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so because such a catalyst is known to be a stable and suitable catalyst for oxidizing VOCs.


Response to Arguments
Applicant’s arguments filed regarding Chen, Korotkikh, and Li, alone or in combination, fail to teach or suggest the use of an inert material that is physically mixed together with a precious metal-free catalyst, and that the inert porosity-improving material does not support any catalytic metals have been fully considered and are not persuasive.  However, in light of the amendments and upon further consideration, new grounds of rejection are made in view of Bedford.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734